     Case 19-35308           Doc 31     Filed 02/06/20 Entered 02/06/20 09:57:38         Desc Main
                                         Document     Page 1 of 10


                  United States Bankruptcy Court, Northern District of Illinois

Name of Assigned Judge         A. Benjamin Goldgar        CASE NO.                 19 B 35308
DATE                                                      ADVERSARY NO.
CASE TITLE                                                Lanny R. Gibrick

TITLE OF ORDER                                   Order granting motion to dismiss case



  DOCKET ENTRY TEXT
The motion of Robert Golden to dismiss the chapter 13 case of debtor Lanny R. Gibrick is granted.
The case is dismissed.

[For further details see text below.]




                                               STATEMENT

           Before the court for ruling after an evidentiary hearing is the motion of creditor Robert
   Golden to dismiss the chapter 13 case of debtor Lanny R. Gibrick. These are the court’s
   findings of fact and conclusions of law under Rule 52(a)(1) of the Federal Rules of Civil
   Procedure, Fed. R. Civ. P. 52(a)(1) (made applicable by Fed. R. Bankr. P. 7052, 9014(c)). For
   the reasons below, Golden’s motion will be granted. The case will be dismissed.

                                                  1. Facts

          The facts are drawn from the testimony at the hearing, the parties’ exhibits admitted into
   evidence, and the docket in this bankruptcy case and related cases and proceedings.

                                    a. Gibrick’s Relationship with Golden

          Gibrick ran a business called Alan’s Draperies. Around 2014, Gibrick entered into an
   agreement with Robert Golden to furnish and install window treatments at Golden’s residence.
   Golden put down a deposit, but Gibrick only installed a portion the window treatments. He
   never completed the job.

          In 2014, Golden sued Gibrick for fraud in the state court. Gibrick must not have
   answered, because later in the year the state court entered a default judgment in Golden’s favor,
   awarding him $16,374.23. Gibrick did not appeal the judgment.
  Case 19-35308       Doc 31     Filed 02/06/20 Entered 02/06/20 09:57:38            Desc Main
                                  Document     Page 2 of 10


                                         STATEMENT


                           b. Golden Tries to Collect His Judgment

        In March 2015, Golden’s lawyer wrote Gibrick offering a settlement and enclosing a
draft agreement. Under the agreement Gibrick would pay the entire judgment but could do so in
33 monthly installments of $500 and a 34th installment of $363.59. Gibrick never responded to
the offer. He gave no credible reason for not doing so. First, he testified that he did not respond
because Golden had insisted on a lump-sum payment. But the March 2015 letter and proposed
agreement show otherwise. Later, he testified that he did not respond because he was not
working and could not make the payments. When it was pointed out that he was working in
2016-18, Gibrick insisted his son’s medical expenses prevented him from entering any kind of
settlement. If so, though, he never wrote Golden’s lawyer to explain.

       With his settlement overtures unanswered, Golden began trying to collect his judgment.
He recorded the judgment in Lake County because Gibrick owned a home in Buffalo Grove. He
also had a citation to discover assets issued to Gibrick. The citation required Gibrick to produce
documents at the examination. Gibrick appeared for examination but produced no documents.
The state court continued the citation to July 2015 and ordered Gibrick to produce the
documents.

        In June 2015, Golden also had a subpoena issued to Chase Bank seeking statements for
all accounts that Gibrick or his wife held there. Chase produced bank statements on three
accounts bearing Gibrick’s name. Because Gibrick had testified at the citation examination that
he had a single bank account at Bank of America, and because Gibrick had transferred funds at
least three times after he was served with a citation, Golden petitioned the state court to have
Gibrick held in contempt.

                          c. Gibrick Files His First Bankruptcy Case

        In July 2015, Gibrick filed a chapter 13 bankruptcy case, halting the contempt proceeding
and the rest of Golden’s collection efforts. Gibrick soon converted the case to chapter 7, and
Golden filed an adversary proceeding alleging that Gibrick’s debt to him was nondischargeable
under section 523(a)(2)(A) of the Code. After Gibrick answered Golden’s complaint, Golden
began taking discovery. Gibrick’s discovery responses violated the rules, eliciting a motion to
compel and for sanctions. The request to compel discovery responses was granted; the request
for sanctions was continued.

        Gibrick eventually provided responses that appeared to comply with the rules. But in the
meantime Golden had taken his deposition, and Gibrick’s deposition testimony revealed he had
lied when he swore in his response to Golden’s document request that the response was “based
on a diligent and reasonable effort . . . to obtain information currently available.” (Gibrick had
stored Alan Draperies documents in his garage and had not bothered to go through them.) In

                                                -2-
  Case 19-35308       Doc 31    Filed 02/06/20 Entered 02/06/20 09:57:38            Desc Main
                                 Document     Page 3 of 10


                                         STATEMENT


February 2018, Golden’s sanctions request was granted; Gibrick’s answer was stricken and a
default judgment entered in Golden’s favor. Gibrick’s debt to Golden was excepted from
discharge. Gibrick did not appeal the judgment.

                            d. Golden Resumes Collection Efforts

       With the debt held nondischargeable, Golden resumed his collection efforts. In
November 2018, he served Gibrick with another citation to discover assets. This citation, too,
included a list of documents for Gibrick to produce. Gibrick appeared in response to the citation
but once more produced no documents. The state court continued the hearing and ordered
Gibrick to produce the documents before the continued date. When Gibrick again produced
nothing, in February 2019 Golden petitioned to have Gibrick held in contempt.

        In November 2018, Golden also served a citation on Chase Bank covering all of
Gibrick’s accounts. The citation turned up a joint account with Gibrick’s wife, and the state
court ordered Chase to turn over $3,496.41. After Chase turned over the money, Gibrick and his
wife closed their account and did not open another. The citation to Chase also turned up a joint
account with Gibrick’s son. More on that account and Gibrick’s use of it below.

       In April 2019, Golden presented his contempt petition in the state court. The state court
granted the petition and issued a rule to show cause against. In Late May, Gibrick appeared,
produced documents, and was examined.

        Among the documents Gibrick produced were his tax returns from 2016, 2017, and 2018.
The tax returns show that in each year, Gibrick and his wife had income well over $100,000, and
their income for the three-year period totaled more than $410,000. In those three years, Gibrick
paid Golden nothing.

       In June 2019, Golden had citations to discover assets issued to Roberts Drapery Center,
one of Gibrick’s employers, and to Offsprings2, Inc., another employer. Both employers
produced copies of checks they had issued to Gibrick. The checks showed that between January
and June 2019 Roberts had paid Gibrick $5,760, and between November and June 2019
Offsprings2 had paid Gibrick $20,066. Gibrick paid nothing to Golden from the monies he had
received.

        In July 2019, Chase produced documents from Gibrick’s joint account with his son. The
documents showed that from December 2018 through March 2019, Offsprings (an entity related
to Offsprings2) had paid Gibrick $1,955. The payments had been made to the joint Chase
account; Gibrick then transferred them out. With the transfers revealed, Gibrick closed the joint
Chase account with his son. He currently has no bank accounts in his name. His wife, though,
still maintains a bank account.

       In November 2019, Golden petitioned yet again to have Gibrick held in contempt. The

                                               -3-
  Case 19-35308       Doc 31      Filed 02/06/20 Entered 02/06/20 09:57:38             Desc Main
                                   Document     Page 4 of 10


                                          STATEMENT


continued citations and the petition came before the state court on November 5, and the court set
a hearing for December 18.

        The day after Golden presented his latest contempt petition, Gibrick and his wife sold
their home in Buffalo Grove. Earlier in the year, the Gibricks had stopped paying their
mortgage, and Wells Fargo, which held the mortgage, sued to foreclose. The November sale was
a short sale; nothing from the sale went to Golden.

       With their house sold, the Gibricks needed a place to live. They rented a house from a
co-worker of Mrs. Gibrick. The Gibricks paid the co-worker $2,700 in cash as a security
deposit. The monthly rental is $2,700. The Gibricks pay the rent in cash.

       In December 2019, Golden petitioned to have Roberts and Offsprings2 held in contempt.
Golden said in the petition that in violation of the citations Golden had served earlier in the year,
the employers had continued to pay Gibrick. To resolve the petition, Roberts and Offsprings2
paid Golden a total of $13,000. That sum covered only some of Golden’s attorney’s fees.

        Gibrick has not worked since November 2019 and cannot get work. Roberts and
Offsprings2 were upset at Gibrick’s having embroiled them in his legal problems – “very upset,”
Gibrick testified. As a result, neither has been willing to employ him. “They won’t touch me,”
he said. Other potential employers have also refused to hire him, citing the litigation with
Golden; they do not want to be “dragged into court.” Gibrick’s prospects of working again, at
least as a window treatment installer, are uncertain. He offered no evidence that he was trying to
get any other work.

                         e. Gibrick Files His Second Bankruptcy Case

        On December 16, 2019, two days before the December 18 hearing on Golden’s contempt
petition, Gibrick filed this chapter 13 case. Along with the petition, he filed a complete set of
schedules, a Statement of Financial Affairs, and a proposed chapter 13 plan.

      Gibrick’s schedules in the chapter 13 case showed he owns two cars: a Chevrolet
Suburban and a Subaru bought in 2013. His schedules reflect two secured debts, both for the
cars.

        The schedules reflect a single priority unsecured debt to the IRS: $6,155 for unpaid 2016
taxes. At the hearing, though, Gibrick suggested he does not owe the IRS debt. He said he
intends to hire a “tax professional” and file an amended 2016 federal return, presumably one that
will eliminate the debt.

        The schedules also list eight general unsecured creditors, one of them Golden. The
general unsecured debt totals $29,304. Of that amount, Golden is owed $19,985 or 68% of the
total. Of the remaining seven, all are owed debts that Gibrick incurred after Golden obtained his

                                                 -4-
  Case 19-35308       Doc 31    Filed 02/06/20 Entered 02/06/20 09:57:38            Desc Main
                                 Document     Page 5 of 10


                                         STATEMENT


default judgment in 2014. Rather than pay Golden, in other words, Gibrick took on additional
obligations.

       Gibrick’s Schedule I says he works as an installer for Roberts Drapery in Niles. It also
says he has a “part time job” with an unidentified employer. His monthly income is said to be
$5,742. Schedule I shows his wife is employed as well. Together, their monthly income on
Schedule I is $9,568, or $114,816 a year. Because their household income is above the median,
Gibrick’s projected disposable income is determined under section 1325(b)(3), and his
applicable commitment period is 60 months. 11 U.S.C. § 1325(b)(3).

         Gibrick has proposed a plan in which he would make 60 monthly payments of $825. The
plan provides for payments to the secured lenders on the Chevrolet and the Subaru. It also
provides for payments to Golden. Although Gibrick listed Golden in the schedules as an
unsecured creditor, the plan treats Golden’s claim as secured (perhaps because his judgment is
recorded) and lists Golden’s claim as $19,985 with interest due at 9%. Under the plan, Gibrick
would pay Golden $414.86 each month for 60 months. Golden would receive $24,891.34 and
would be paid in full at the end of the plan term – in December 2025, if everything went without
a hitch.

       Gibrick’s schedules and Statement of Financial Affairs contain several errors.

        • The Subaru belongs to Gibrick’s wife, not Gibrick, and Gibrick is not on the note. So
Gibrick should not have listed the Subaru on Schedule A/B, should not have listed Subaru
Motors Finance as a creditor on Schedule D, and should not have claimed an exemption for the
Subaru on his Schedule C. Nor should he have provided for payments to Subaru Motors Finance
in his plan.

       • Because Gibrick was not working on the petition date, still is not working, and
apparently has little prospect of working, Schedule I should not have listed his employer as
Roberts Drapery and should not have included his part-time job. Schedule I should have shown
him as having no income.

         • Because Gibrick has no income himself, Schedule I wrongly implies that Gibrick pays
at least some of the household expenses – including $890 for transportation, $356 for monthly
phone, internet, and cable expense of $356, $786 for food and housekeeping supplies, and
$1,300 for his son’s college tuition. In fact, Gibrick admitted, his wife pays these expenses. He
contributes when he can. (Even before November 2019, Gibrick’s wife paid the bills because
she was the only one with a checking account.)

        • The Statement of Financial Affairs mistakenly says the Gibricks lived at the Buffalo
Grove address until August 2019 rather than November 2019, shows the sale of the Buffalo
Grove as taking place in August rather than November, lists the buyer of the property as “bona
fide purchaser” (not the buyer’s name), and misstates Gibrick’s 2018 income as $6,564.

                                               -5-
  Case 19-35308       Doc 31     Filed 02/06/20 Entered 02/06/20 09:57:38            Desc Main
                                  Document     Page 6 of 10


                                         STATEMENT


       Despite these errors, Gibrick signed and swore to the accuracy of the schedules and
Statement of Financial Affairs.

       On January 21, Gibrick filed (1) an amended Schedule A/B that dropped Subaru Motors
Finance as a creditor (2) an amended Schedule C that eliminated the exemption claimed in the
Subaru, and (3) an amended Statement of Financial Affairs that corrected his 2018 income. But
Gibrick filed no amended Schedule D, and he corrected none of the other errors. Still, he signed
and swore to the accuracy of the amended schedules and Statement of Financial Affairs, as he
had done with the first versions.

        Gibrick’s meeting of creditors under section 341 was scheduled for January 14. Gibrick
failed to appear for the meeting.

       Gibrick made his first plan payment of $825 but testified that he had to borrow the
money to make it. He said he had borrowed money three or four times since he filed his petition.
Gibrick admitted he had not sought or received permission from the bankruptcy court to take on
more debt.

       Two weeks after Gibrick filed his chapter 13 case, Golden moved to dismiss the case
because it was filed in bad faith. Gibrick opposed the motion, and the court held a hearing at
which Gibrick was the sole witness.

                                          2. Discussion

        Golden’s motion will be granted. The evidence showed that Gibrick filed this case only
after cheating Golden, paying him nothing even when he could, and dodging Golden’s collection
efforts. The chapter 13 case is Gibrick’s latest dodge. He filed the case with Golden in mind,
and although Golden has been chasing Gibrick for more than five years, the proposed plan would
stretch out payments to Golden for another five – if, that is, the case makes it out of the gate.
The evidence also showed the case has been doomed from the start, suggesting that Gibrick’s
only purpose in filing it was to get the benefit of the automatic stay. His bad faith is readily
apparent. The case will be dismissed.

                                          a. Good Faith

        The Bankruptcy Code imposes no explicit good-faith requirement for filing a chapter 13
petition. But section 1307(c) says a chapter 13 case can be dismissed for “cause,” and the court
of appeals has held that “cause” includes a lack of good faith. See In re Love, 957 F.2d 1350,
1354 (7th Cir. 1992).

       Because good faith lacks a precise definition, the good-faith inquiry is “a fact intensive
determination . . . left to the discretion of the bankruptcy court.” Id. at 1355. Love directs
bankruptcy courts to “look at the totality of circumstances” and make the determination on “a

                                                -6-
  Case 19-35308       Doc 31     Filed 02/06/20 Entered 02/06/20 09:57:38               Desc Main
                                  Document     Page 7 of 10


                                         STATEMENT


case-by-case basis.” Id.

       The focus of the inquiry, Love explained, is “whether the [bankruptcy] filing is
fundamentally fair to creditors” and whether it is “fundamentally fair in a manner that complies
with the spirit of the Bankruptcy Code’s provisions. Id. The court in Love went on to provide a
nonexhaustive list of factors relevant to the good-faith question:

               the nature of the debt, including the question of whether the debt
               would be nondischargeable in a Chapter 7 proceeding; the timing
               of the petition; how the debt arose; the debtor’s motive in filing the
               petition; how the debtor’s action affected creditors; the debtor’s
               treatment of creditors both before and after the petition was filed;
               and whether the debtor has been forthcoming with the bankruptcy
               court and the creditors.

Id. at 1357; see also In re Sidebottom, 430 F.3d 893, 899 (7th Cir. 2005). Not all of these factors
must be considered, and not all of them will be relevant in every case. In re Garzon, No. 18 B
26026, 2018 WL 6287986, at *6 (Bankr. N.D. Ill. Dec. 3, 2018). “The bankruptcy court is free
to decide the factors to consider and the weight to give them on an individual case basis.” In re
Babcock, No. 99 C 5385, 1999 WL 1212556, at *3 (N.D. Ill. Dec. 15, 1999).

       The burden of proving a lack of good faith rests with the party moving for dismissal.
Love, 957 F.3d at 1355.

                               b. Gibrick’s Lack of Good Faith

       Golden easily met that burden. As Golden’s attorney remarked at the hearing, Gibrick’s
case “checks all the boxes.” Gibrick filed the case for an improper purposes, and the case is
fundamentally unfair to Golden, the major creditor here.

        Gibrick’s debt to Golden is not the usual contract debt but arises from Gibrick’s fraud.
Despite the serious allegations Golden made against him in the state court action, Gibrick could
not be troubled to defend. Ever since the default judgment was entered against him more than
five years ago, Gibrick has sought to keep Golden from collecting it. He has stalled Golden, has
lied and even perjured himself when it suited him, and has actively evaded collection.

       Much of Gibrick’s stalling has consisted of ignoring Golden. When Golden first sued
Gibrick, Gibrick paid no attention to the lawsuit, and a default judgment was entered. Golden
offered a settlement – on terms more favorable to Gibrick than the chapter 13 plan he has
proposed – but Gibrick ignored the settlement offer, too.

       When Golden began trying to collect the judgment, Gibrick continued to stall. Gibrick
appeared for his citation examination in early 2015 but failed to produce the documents he was

                                                -7-
  Case 19-35308       Doc 31     Filed 02/06/20 Entered 02/06/20 09:57:38            Desc Main
                                  Document     Page 8 of 10


                                         STATEMENT


required to produce. He also lied at the examination about the bank accounts he and his wife
held, failing to disclose three accounts at Chase Bank.

       Faced with the prospect of contempt, Gibrick then filed a bankruptcy case. But during
Golden’s adversary proceeding against him, Gibrick ignored Golden’s discovery requests until
Golden forced the issue. In the discovery responses he was forced at last to provide, Gibrick lied
under oath again, claiming he had diligently searched for documents when he had not. As a
sanction, the bankruptcy court entered a default judgment against him, and his debt to Golden
was declared nondischargeable.

        Post-bankruptcy, Golden continued his collection efforts, and Gibrick continued to stall.
Golden served Gibrick with another citation. Gibrick appeared for examination twice but
produced no documents either time, requiring Golden to go the contempt route again. Only
when Golden’s contempt petition was granted – in April 2019, more than four years after the
default judgment was entered in the fraud action – did Gibrick finally produce any documents.

        Critically, those documents included Gibrick’s joint tax returns from 2016-18. The tax
returns showed that Gibrick and his wife earned more than $100,000 in each year. In other
words, Gibrick could have easily paid his small debt to Golden. He chose not to.

         When Golden still would not let up, Gibrick began arranging his affairs to frustrate
collection. After Golden served Chase Bank with a citation and obtained turnover of nearly
$3,500, Gibrick and his wife closed their joint account at Chase and did not open another.
Gibrick instead began using a joint Chase account he had opened with his son when the son was
in high school. When Chase produced documents to Golden from that account, Gibrick closed
it, too. Gibrick no longer has any bank accounts. His wife, who still has a bank account, pays
the household expenses, and Gibrick reimburses her in cash.

         In November 2019, Gibrick and his wife sold their Buffalo Grove home. The sale was a
short sale – no reason given – and none of the proceeds went to Golden. Because Gibrick was
still subject to the November 2018 citation to discovery assets, the sale also violated the
citation’s transfer restrictions. The Gibricks then rented a house from one of Mrs. Gibrick’s co-
workers. They paid the $2,700 security deposit in cash, and they pay the $2,700 monthly rent in
cash.

        With contempt looming, Gibrick filed this chapter 13 case two days before the next
scheduled hearing in the state court. The case is all about Golden and represented just another
stall on Gibrick’s part.

        • The case is all about Golden because Gibrick has almost no secured debt (just a single
car loan); his priority unsecured debt is a debt to the IRS he believes he can amend his tax return
to eliminate; and Golden holds almost 70% of the general unsecured debt.


                                                -8-
  Case 19-35308       Doc 31      Filed 02/06/20 Entered 02/06/20 09:57:38             Desc Main
                                   Document     Page 9 of 10


                                          STATEMENT


       • The case represents another stall for three reasons. First, Gibrick will not receive a
discharge in this case because he received a discharge in December 2016 in the chapter 7 case.
See 11 U.S.C. 1328(f)(1). Second, Gibrick is not eligible to be a debtor in a chapter 13 case
because he is not working and has no regular income. See 11 U.S.C. § 109(e).1/ Third, with no
income available for plan payments, Gibrick cannot propose a feasible plan, see 11 U.S.C. §
1325(a)(6), and his plan cannot be confirmed.

        Because his chapter case has no future and never did, Gibrick’s sole purpose in filing it
was to gain the benefit of the stay, postponing Golden’s collection efforts yet again. But
obtaining the stay’s protection “cannot be the only purpose of a bankruptcy case.” Garzon, 2018
WL 6387986, at *5. “When the sole object of a case ‘is to delay (or defeat) a single judgment
creditor, with no benefit to the creditor body as a whole, the case has been filed in bad faith.’” Id.
(quoting In re Liptak, 304 B.R. 820, 836 (Bankr. N.D. Ill. 2004)).

       Finally, Gibrick’s conduct in the bankruptcy case, brief though that case has been,
suggests Gibrick has been less than forthcoming with the court and with creditors. The
schedules, Statement of Financial Affairs, and plan have many errors, only some of which have
been corrected. Gibrick missed his creditors’ meeting. And Gibrick admitted having borrowed
money several times post-petition without permission of the bankruptcy court, although
permission was arguably necessary. See Keith M. Lundin, Lundin on Chapter 13 § 69.1,
LundinOnChapter13.com (last visited Feb. 4, 2020).

        In all, the evidence at the hearing painted an unattractive picture of someone who refuses
to deal responsibly or honestly with others. Gibrick has a long history – more than five years –
of evading Golden, his major creditor. Gibrick’s chapter 13 case is only the latest episode. That
case is fundamentally unfair to creditors, Golden in particular, and violates the spirit of the
Bankruptcy Code.

        At the hearing, though, Gibrick claimed otherwise. He testified that he has been trying
since 2015 to get to what he called “a safe place,” and he filed the chapter 13 case because he
“wants this to end” – meaning, apparently, Golden’s efforts to be paid. He claimed he would
pay his debt to Golden when “I get on my feet.” None of this was credible. As his tax returns
and bank statements showed, Gibrick was “on his feet” and able to pay Golden in 2016-18.
Gibrick never paid a dime. When Gibrick said he wanted “this to end,” what he really meant
was that he wanted Golden to go away and leave him alone.

       In fact, much of Gibrick’s testimony at the hearing lacked credibility. Gibrick had a


       1/
                Although an unemployed debtor can be eligible if his non-filing spouse has
sufficiently stable and regular income she will contribute to the plan, In re Sigfrid, 161 B.R. 220,
222 (Bankr. D. Minn. 1993), no evidence showed Gibrick’s wife can or will contribute: Gibrick
admitted he had borrowed money to make his first plan payment.

                                                 -9-
  Case 19-35308        Doc 31     Filed 02/06/20 Entered 02/06/20 09:57:38               Desc Main
                                   Document     Page 10 of 10


                                           STATEMENT


selective memory, recalling obscure facts but claiming not to know such basics as what his wife
did for a living and who prepared his tax returns. He even claimed not to have understood most
of the legal proceedings against him, insisting (for example) that he did not comprehend the
citations to discover assets served on him. But his claim did not ring true. And even if it were
true and he had not comprehended, a responsible person hit with legal papers or summoned to
court consults a lawyer. Gibrick said he never did, although he not only had a lawyer but one
who was representing him for free. At best, then, Gibrick was willfully ignorant, believing he
could stiff Golden and then blow off the consequences. At worst, he was an outright liar.

        For his part, Gibrick’s bankruptcy lawyer acknowledged his client’s “bad history.” Still,
he maintained the chapter 13 case had been filed in good faith because Gibrick was not a “serial
filer.” But serial filing is not the sine qua non of bad faith. Just as serial filers do not necessarily
act in bad faith, see In re Snipes, 314 B.R. 898, 901 (Bankr. S.D. Ga. 2004), a debtor who has
filed only once before may well have done so, see, e.g., In re Garzon, 2018 WL 26026, at *3-4
(finding bad faith where the debtor’s chapter 13 case was filed in bad faith although he had filed
only one other case). Gibrick’s “bad history” consists, not of serial filing, but of evading
Golden’s collection efforts, evasions that included perjury, and then using the bankruptcy system
as yet another evasion.

       Because the totality of the circumstances show that Gibrick’s case is not a genuine effort
to pay Golden but is another way of putting him off, the case was filed in bad faith and will be
dismissed.

         One last point. At end of the hearing, Golden asked for dismissal with a bar to refiling.
The problem with that request is that Golden did not make it in his motion; he raised it for the
first time in court. But Golden needs no bar to protect him from further abuse of the bankruptcy
system. A bar lasts 180 days. See 11 U.S.C. § 109(g). If, after the dismissal of this case,
Gibrick files a new case in the next year, the automatic stay will be in effect for only 30 days –
unless Gibrick shows the new case was filed in good faith, see 11 U.S.C. § 362(c)(3), a showing
he is unlikely to make. So the stay will disappear in a month. And with no stay in effect, a new
bankruptcy case will not impede Golden’s attempts to collect from Gibrick at last.

                                            3. Conclusion

      For these reasons, the motion of Robert Golden to dismiss the chapter 13 case of debtor
Lanny R. Gibrick is granted. The case is dismissed.

Dated: February 6, 2020




                                                 -10-
